KRAMER, J.
In this case it appears that at the time of the appointment of the receiver certain rent had accrued which the receiver proceeded to collect. The owner of the property claims this money to be his and seeks an order upon the receiver for its payment to him.
The question presented is whether the receiver of property under foreclosure, or the owner, is entitled to rent accrued and unpaid at the time of the receiver’s appointment. This question seems to be entirely novel and never to have been passed upon by any court. Upon principle, this court is of the opinion that this accrued rental belongs to the receiver and was properly collected by him.
Motion denied.